In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2150
KEITH HORIST, JOSHUA EYMAN,
and LORI EYMAN,
                                                 Plaintiffs-Appellants,

                                  v.

SUDLER AND COMPANY D/B/A
SUDLER PROPERTY MANAGEMENT and
NEXTLEVEL ASSOCIATION SOLUTIONS, INC.,
D/B/A HOMEWISEDOCS.COM,
                                     Defendants-Appellees.
                     ____________________

             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 17 C 8113 — Robert W. Gettleman, Judge.
                     ____________________

    ARGUED APRIL 11, 2019 — DECIDED OCTOBER 21, 2019
                 ____________________

   Before SYKES, SCUDDER, and ST. EVE, Circuit Judges.
   SYKES, Circuit Judge. The Illinois Condominium Property
Act requires an elaborate set of disclosures when a condo-
minium unit is resold. The owner must give the prospective
buyer a copy of the condominium declaration and bylaws,
2                                                 No. 18-2150

the condominium association’s rules, and an array of other
documents bearing on the current ﬁnancial status of the
property. 765 ILL. COMP. STAT. 605/22.1(a). The association’s
board must furnish the required documents within 30 days
of the owner’s written request, id. § 605/22.1(b), and it may
charge a reasonable fee for doing so, id. § 605/22.1(c). Anoth-
er provision of the Act allows the association to retain a
person or ﬁrm to manage the condominium property. Id.
§ 605/18(a)(5).
    This lawsuit is a proposed class action against a Chicago
property-management ﬁrm and its third-party vendor, an
online service that assembles a downloadable electronic
version of the required disclosure documents, giving unit
owners quick and easy access to the material needed to
complete a resale transaction. The vendor charges a fee for
this service. The plaintiﬀs are condominium owners who
purchased their disclosure documents from the online
vendor and now complain that the fee is excessive in viola-
tion of the Condominium Act. They also bring claims under
the Illinois consumer-fraud statute and three common-law
theories: breach of ﬁduciary duty, unjust enrichment, and
civil conspiracy. The district court dismissed the suit.
     We aﬃrm. The relevant provision of the Condominium
Act does not provide a private right of action, and we see no
basis in Illinois law to imply one for condominium owners.
The statutory consumer-fraud claim is likewise defective; the
Illinois courts have held that charging too much for goods or
services is not, standing alone, an unfair practice under the
statute. The common-law claims also fail. The complaint
does not plead an actionable breach of ﬁduciary duty, and
No. 18-2150                                                               3

unjust enrichment and conspiracy are not independent
causes of action under Illinois law.
                            I. Background
    Keith Horist owned a condominium at 400 East Ohio
Street in downtown Chicago and was a member of his
building’s condominium association. Joshua and Lori
Eyman owned a condominium at 1515 South Prairie Avenue,
also in downtown Chicago, and they too were members of
their condominium association. Both associations retained
Sudler and Company, d/b/a Sudler Property Management,
to manage their day-to-day operations.
   In 2017 Horist and the Eymans put their units on the
market and found willing buyers. The Illinois Condominium
Property Act requires that “[i]n the event of any resale of a
condominium unit by a unit owner[,] … such owner shall
obtain from the [association’s] Board of Managers and shall
make available to the prospective purchaser, upon demand,”
a copy of the condominium instruments, the association’s
rules, and a host of other documents reﬂecting the current
ﬁnancial status of the property.1 § 605/22.1(a). These are

1 Speciﬁcally, the unit owner must provide: (1) a copy of the declaration,
bylaws, other condominium instruments, and any rules and regulations;
(2) a statement of any liens and an account of the unit, including unpaid
assessments and charges due; (3) a statement listing any capital expendi-
tures anticipated by the association within the next two years; (4) a
statement of the status and amount of any reserves or replacement funds
and any portion earmarked for speciﬁed projects; (5) a copy of the
association’s ﬁnancial statement for the last ﬁscal year; (6) a statement of
the status of any pending suits or judgments in which the association is a
party; (7) a statement of insurance coverage provided to unit owners;
(8) a statement that any improvements or alterations to the unit made by
the seller are in good faith believed to be in compliance with the condo-
4                                                        No. 18-2150

commonly referred to as the “disclosure documents.” Sub-
section (b) of the statute says that the association’s “principal
oﬃcer” or another “speciﬁcally designated” oﬃcer “shall
furnish” the required documents to the owner “when re-
quested to do so in writing and within 30 days of the re-
quest.” § 605/22.1(b). Subsection (c), in turn, provides that
“the association or its Board of Managers” may charge the
unit owner a “reasonable fee covering the direct out-of-
pocket cost of providing such information and copying.”
§ 605/22.1(c).
    Sudler, the property manager for the two condominium
associations, contracted with HomeWiseDocs.com, an online
document service that assembles the required disclosure
documents in portable document form (“PDF”), giving
condominium owners almost instantaneous electronic access
to the material needed to close a resale transaction. 2 Sudler’s
website provides a link to HomeWise’s site so owners can
easily click through and order a downloadable PDF of their
disclosure documents. But this convenience carries a cost.
HomeWise charged Horist $240 for a PDF of his disclosure
documents. The Eymans paid $365 for a PDF of theirs.




minium instruments; and (9) a statement of the identity and mailing
address of the association’s principal oﬃcer or of any other oﬃcer or
agents speciﬁcally designed to receive notices. 765 ILL. COMP. STAT.
605/22.1(a)(1)–(9).
2 HomeWise is a corporation registered in the State of California under
the name NextLevel Association Solutions, Inc., doing business as
HomeWiseDocs.com.
No. 18-2150                                                     5

    Horist and the Eymans sued Sudler and HomeWise in
Cook County Circuit Court seeking to represent a proposed
class of condominium owners “who were charged by or paid
a fee to HomeWise” for disclosure documents in connection
with a condominium resale. The complaint raises ﬁve claims:
(1) a violation of the Illinois Consumer Fraud and Deceptive
Business Practices Act; (2) a violation of the Condominium
Act; (3) aiding and abetting a breach of ﬁduciary duty;
(4) civil conspiracy; and (5) unjust enrichment. HomeWise
removed the case to federal court under the Class Action
Fairness Act, 28 U.S.C. § 1332(d). Sudler and HomeWise then
ﬁled separate motions to dismiss.
    The judge granted the motions. Turning ﬁrst to the claim
under the Condominium Act, the judge held that sec-
tion 22.1 provides no private right of action—express or
implied—for unit sellers. He also ruled that the complaint
did not state a viable claim that the PDF fee amounts to an
unfair trade practice in violation of the consumer-fraud
statute. The judge construed the three common-law claims
as requiring an underlying violation of one of these statutes,
so he dismissed them as well and entered ﬁnal judgment for
the defendants.
                        II. Discussion
    We review a dismissal order de novo, construing the
complaint in the light most favorable to the plaintiﬀs and
accepting all well-pleaded factual allegations as true. Ochoa
v. State Farm Life Ins. Co., 910 F.3d 992, 993 (7th Cir. 2018). To
survive a motion to dismiss, the allegations in the complaint
“must plausibly suggest … a right to relief, raising that
possibility above a speculative level.” EEOC v. Concentra
6                                                    No. 18-2150

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quotation
marks omitted).
A. Condominium Act Claim
    The Condominium Act claim rests on allegations that
HomeWise’s fee for an electronic copy of the required
disclosure documents exceeds the “reasonable fee” that
condominium associations are permitted to charge under
section 22.1(c). We note for starters that the associations are
not defendants; this suit is against the property-management
ﬁrm and its third-party online document vendor. Our ﬁrst
question, however, is whether the plaintiﬀs have a right of
action to enforce section 22.1. The statute doesn’t provide an
express private remedy, so the plaintiﬀs advance an argu-
ment that a right of action exists by necessary implication.
    Illinois courts will recognize an implied right of action
only if (1) the plaintiﬀ is within the class of members the
statute was enacted to beneﬁt; (2) the plaintiﬀ’s injury is one
the statute was designed to prevent; (3) a private right of
action is consistent with the underlying purpose of the
statute; and (4) inferring a private right of action is necessary
to provide an adequate remedy for statutory violations.
Fisher v. Lexington Health Care, Inc., 722 N.E.2d 1115, 1117 (Ill.
1999). All four factors must be met before a court will recog-
nize an implied remedy. Marque Medicos Fullerton, LLC v.
Zurich Am. Ins. Co., 83 N.E.3d 1027, 1042 (Ill. App. Ct. 2017).
Not one of them is satisﬁed here.
    Two decisions of the Illinois Appellate Court largely con-
trol the outcome. In Nikolopulos v. Balourdos, the court con-
cluded that section 22.1 “was clearly designed to protect
prospective purchasers of condominium units.” 614 N.E.2d
No. 18-2150                                                  7

412, 416 (Ill. App. Ct. 1993) (emphasis added). More speciﬁ-
cally, the court held that the statute’s purpose is “to prevent
prospective purchasers from buying a unit without being
fully informed and satisﬁed with the ﬁnancial stability of the
condominium as well as the management, rules[,] and
regulations which aﬀect the unit.” Id. The court also deter-
mined that implying a right of action for condominium
purchasers “is consistent with assuring that a prospective
purchaser is fully informed and satisﬁed before he buys a
condominium unit.” Id. On this reasoning, the court recog-
nized an implied right of action for prospective condomini-
um purchasers to terminate a sales contract “within a
reasonable time after being furnished information revealing
previously undisclosed material expenses.” Id. That is, the
court authorized a condominium purchaser who is injured
by a seller’s violation of the section 22.1 disclosure duty to
sue for return of his earnest money plus interest. Id. at 418.
    By its terms, the implied remedy recognized in Nikolopu-
los covered condominium purchasers who discover a seller’s
section 22.1 violation before closing. In D’Attomo v. Baumbeck,
the court extended that holding and recognized an implied
right of action for purchasers who discover the violation after
closing. 36 N.E.3d 892, 905–07 (Ill. App. Ct. 2015). The court
reiterated the two foundational holdings from Nikolopulos:
(1) the statute was designed to protect condominium pur-
chasers; and (2) an implied remedy for purchasers aggrieved
by a seller’s violation of the statute “is consistent with
ensuring that a prospective purchaser is fully informed and
satisﬁed with matters aﬀecting the condominium unit.” Id. at
907. The court also reasoned that “[t]he disclosure obliga-
tions in section 22.1 would be ineﬀective, as a practical
matter, if an aggrieved purchaser has no remedy against a
8                                                 No. 18-2150

seller who conceals a requested disclosure until after the
closing.” Id. The court thus recognized an implied remedy
for aggrieved buyers “where the seller is alleged to have
concealed documents requested by the buyer pursuant to
section 22.1, the concealment is not discovered until after the
closing, and the nondisclosure materially aﬀects the buyer’s
rights in the condominium unit.” Id.
    The unmistakable takeaway from these two decisions is
that section 22.1 is designed to protect the interests of con-
dominium purchasers, not condominium sellers. That’s
enough to defeat the plaintiﬀs’ argument for an implied
right of action. As owner/sellers they are not within the class
of persons the statute was designed to protect, nor have they
suﬀered an injury that the statute was designed to prevent.
And implying a remedy for condominium sellers is neither
consistent with nor necessary to eﬀectuate the statute’s
purpose.
   The plaintiﬀs insist that the reasoning of Nikolopulos and
D’Attamo is limited to section 22.1(a), which establishes the
unit seller’s disclosure obligation to the buyer. The claim
here, in contrast, rests on subsection (c), which allows con-
dominium associations to charge a reasonable fee for provid-
ing copies of the disclosure documents to unit sellers. That
the fee must be “reasonable” shows that unit sellers are
within the class of persons the statute was designed to
protect. Or so the argument goes.
    We’re not persuaded. First, neither Nikolopulos nor
D’Attomo distinguishes between subsection (a) and subsec-
tion (c). Rather, they discuss only “[t]he disclosure require-
ments imposed by § 22.1.” D’Attomo, 36 N.E.3d at 905.
Moreover, as a general rule of interpretation, Illinois courts
No. 18-2150                                                    9

read statutes as a whole rather than focusing on isolated
subsections. See Metzger v. DaRosa, 805 N.E.2d 1165, 1169 (Ill.
2004). Reading section 22.1 in this holistic way, subsec-
tion (a) of the statute establishes the seller’s duty to disclose
an array of important documents to the buyer; subsection (b)
requires condominium associations to furnish the required
documents to unit owners within 30 days of a written re-
quest; and subsection (c) allows associations to charge a
reasonable fee for doing so. The statute works as an integrat-
ed whole for the beneﬁt of prospective condominium pur-
chasers, not sellers.
   Given the manifest statutory purpose of transparency for
prospective condominium buyers, we cannot conclude that
the statute was designed to prevent injury to unit sellers. To
the contrary, the statute is plainly designed to protect con-
dominium purchasers against fraud (of the concealment
variety) by condominium sellers. Together subsections (b)
and (c) implement the disclosure duty in subsection (a) and
thus work toward that end. They are not independent
entitlements for the beneﬁt of condominium associations
and unit sellers.
   We therefore hold that section 22.1 does not confer an
implied right of action on condominium owners. The judge
properly dismissed the Condominium Act claim.
B. Consumer Fraud Act Claim
    Next up is the claim under the Illinois Consumer Fraud
and Deceptive Business Practices Act, 815 ILL. COMP. STAT.
505/1 et seq. The Consumer Fraud Act “protect[s] consum-
ers … against fraud, unfair methods of competition, and
other unfair and deceptive business practices.” Robinson v.
10                                                 No. 18-2150

Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002). To
prevail on a claim under the Act, “a plaintiﬀ must plead and
prove that the defendant committed a deceptive or unfair act
with the intent that others rely on the deception, that the act
occurred in the course of trade or commerce, and that it
caused actual damages.” Vanzant v. Hill’s Pet Nutrition, Inc.,
934 F.3d 730, 736 (7th Cir. 2019).
   No deception is alleged here. The plaintiﬀs argue instead
that the PDF fee is unfair. A trade practice may be deemed
unfair if it (1) “oﬀends public policy”; (2) is “immoral,
unethical, oppressive or unscrupulous”; or (3) “causes
substantial injury to consumers.” Id. at 739. It’s not necessary
to establish all three criteria. “A practice may be unfair
because of the degree to which it meets one of the criteria or
because to a lesser extent it meets all three.” Robinson,
775 N.E.2d at 961 (quotation marks omitted).
    This claim fails for several reasons. First, it appears to
rest almost entirely on the alleged violation of section 22.1.
That is, the plaintiﬀs allege that Sudler and HomeWise
violated the Condominium Act and thereby violated Illinois
public policy. As we’ve explained, however, it’s the condo-
minium association’s duty to furnish the required disclosure
documents to unit owners on request; as a corollary, it may
charge a reasonable fee for doing so. § 605/22.1(b), (c). And
although the association may retain a professional manage-
ment ﬁrm to handle the day-to-day operation of the proper-
ty, it cannot outsource its statutory duties to the property-
management company. Henderson v. Lofts at Lake Arlington
Towne Condo. Ass’n, 105 N.E.3d 1, 15 (Ill. App. Ct. 2018)
(holding that an association retains a statutory duty under
No. 18-2150                                                   11

the Condo Act to care for common areas even though it
hired a property manager).
   To be sure, the Condominium Act establishes standards
of conduct for property-management ﬁrms. See generally
765 ILL. COMP. STAT. 605/18.7. But this section of the Act
explicitly precludes “a cause of action by a unit owner …
against a community association manager or the ﬁrm of a
community association manager,” while preserving “any
right of action by a unit owner” against the association’s
“board of directors under existing law.” § 605/18.7(g)(1)–(2).
    Given these headwinds, the plaintiﬀs try a diﬀerent tack.
They argue that Sudler and HomeWise can be liable for
violating the Consumer Fraud Act because they acted on
behalf of the condominium associations to breach the associ-
ations’ duties under section 22.1. This argument distorts
basic agency law; it is essentially “the reverse of vicarious
liability.” Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752,
766 (7th Cir. 2009). In Illinois, as elsewhere, a court “may not
impute a duty the principal owed to a third party to an agent
merely acting pursuant to duties it, in turn, owed to the
principal.” Id. (applying Illinois law). Put slightly diﬀerently,
“[w]hile the acts of an agent may be considered to be acts of
the principal, acts of the principal are never imputed to the
agent.” Stein v. Rio Parismina Lodge, 695 N.E.2d 518, 522 (Ill.
App. Ct. 1998) (citation omitted). For an agent to be liable in
tort to a third party harmed by the agent’s conduct, the
agent must breach an independent duty that he owes to the
third party. Schur, 577 F.3d at 766; see also RESTATEMENT
(THIRD) OF AGENCY § 7.02 (Am. Law Inst. 2006).
   Thus stripped of its Condominium Act premise, the Con-
sumer Fraud Act claim rests on nothing more than a generic
12                                                No. 18-2150

allegation that HomeWise charged too much for a PDF of the
disclosure documents. But the Illinois courts have held that
“charging an unconscionably high price generally is insuﬃ-
cient to establish a claim for unfairness.” Robinson,
775 N.E.2d at 961. The judge correctly dismissed this claim.
C. Additional Claims
     We can make short work of the three common-law
claims. Unjust enrichment is not a separate cause of action
under Illinois law. Cleary v. Philip Morris Inc., 656 F.3d 511,
517 (7th Cir. 2011) (“[I]f an unjust enrichment claim rests on
the same improper conduct alleged in another claim, then
the unjust enrichment claim will be tied to this related
claim—and, of course, unjust enrichment will stand or fall
with the related claim.”). Neither is civil conspiracy. Indeck
N. Am. Power Fund, L.P. v. Norweb PLC, 735 N.E.2d 649, 662
(Ill. App. Ct. 2000) (“[A] conspiracy is not an independent
tort. Where, as here, a plaintiﬀ fails to state an independent
cause of action underlying its conspiracy allegations, the
claim for a conspiracy also fails.”).
    The remaining claim is for breach of ﬁduciary duty. This
claim is derivative, not direct. That is, the plaintiﬀs allege
that Sudler and HomeWise “aided and abetted” a breach of
ﬁduciary duty by the condominium associations. It’s true
that the oﬃcers and board members of a condominium
association owe a ﬁduciary duty to unit owners. 765 ILL.
COMP. STAT. 605/18.4. Part of that duty includes compliance
with the requirements of the Condominium Act. Davis v.
Dyson, 900 N.E.2d 698, 712 (Ill. App. Ct. 2008). But the com-
plaint does not allege facts that, if true, could support an
inference that the oﬃcers or board members of either con-
dominium association committed a ﬁduciary breach. There
No. 18-2150                                             13

is no allegation, for example, that an oﬃcer or board mem-
ber refused to produce the disclosure documents for the
plaintiﬀs upon request or charged them an excessive fee to
make copies. Rather, the complaint alleges only that the
condominium associations retained Sudler to handle day-to-
day property management and that Sudler in turn contract-
ed with HomeWise, an online vendor that assembles the
required disclosure documents in PDF format for a fee. This
contractual arrangement is not a breach of the board mem-
bers’ ﬁduciary duties. It does not become one even if we
accept, as the complaint alleges, that HomeWise’s fee ex-
ceeded the out-of-pocket cost of making the PDF.
                                                 AFFIRMED